Citation Nr: 9913273	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the reopened 
claim is well grounded.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Waco, Texas.  The 
veteran's original claim for service connection for post-
traumatic stress disorder (PTSD) was denied by rating action 
at the RO in March 1985.  He was duly notified and failed to 
appeal, so that decision became final.  In September 1990, he 
again requested service connection for PTSD.  In November 
1990, the RO confirmed the prior denial and informed him 
that, since his claim had been previously denied and 
unappealed, he needed to submit new and material evidence to 
reopen his claim.  A VA hospital report dated in September 
1990 was not considered new and material evidence.  The prior 
denial was continued on this basis, and he was appropriately 
informed.  The veteran next claimed service connection for 
PTSD in November 1994.  In a letter of January 1995 the RO 
advised him again to submit new and material evidence in 
order to reopen his claim.  

Additional, pertinent VA clinical evidence was received in 
November 1994, but it appears to have been in a drop file and 
the RO did not take any further action until the veteran 
again claimed service connection for PTSD in July 1997.  The 
veteran's timely appeal from the adverse rating action in 
January 1998 has brought the case to the Board.  Additional 
evidence has been submitted directly to the Board without 
written waiver of initial consideration by the RO.  In view 
of the favorable determination reached below, there is no due 
process violation by the Board's consideration of that 
evidence.  


FINDINGS OF FACT

1.  By rating action in November 1990, a prior decision 
denying entitlement to service connection for PTSD was 
confirmed on the basis that new and material evidence had not 
been submitted; following appropriate notice the veteran did 
not appeal.  

2.  The evidence received since the RO's November 1990 
decision contains a diagnosis of service-related PTSD for the 
first time.  

3.  There is competent evidence of a plausible claim that 
PTSD exists as the result of claimed inservice stressors.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is reopened on 
the basis of new and material evidence received since the 
final RO decision in November 1990.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 3.304(f), 
20.302(a) (1998).

2.  The reopened claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO decision in November 1990 that denied service 
connection for PTSD was based on the fact that there was no 
diagnosis of PTSD and that the veteran was not exposed to any 
acceptable stressor productive of PTSD during active service.  
He had been in Vietnam, but served in the capacity of 
switchboard operator.  His psychiatric diagnosis had been 
primarily schizophrenia beginning in 1973.  He also had had 
problems with drug abuse.  

A VA hospital summary document for November 1991 reflects a 
final diagnosis of possible PTSD.  No inservice stressor was 
identified.  

VA outpatient treatment records of September 1994 indicate 
that the veteran had been in Vietnam for 17 months as a 
communications specialist.  He reportedly had seen people 
wounded and killed, burned the enemy with flame-throwers, 
experienced strong survivor's guilt from experiences 
involving the killing of 50 people, and had nightmares of 
Vietnam combat experiences.  The assessment was severe PTSD 
that was combat-related and severe social and vocational 
impairment due to PTSD.  In November 1994, his symptoms 
included poor sleep, poorly controlled anger, depression, 
mood swings, chronically low mood, tearfulness, and suicidal 
thoughts.  Severe PTSD with increased anger, depression and 
sleep problems was assessed.  

The veteran had a videoconference hearing, in lieu of an in-
person Travel Board hearing, in January 1999.  He testified 
as to his claimed in-service stressors and as to 
symptomatology that he felt represented PTSD.  Transcript at 
pages 3-7.  

Evidence submitted to the Board since the videoconference 
hearing includes a December 1997 VA outpatient record that 
reflects a diagnosis of PTSD.

Legal Criteria

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that determination 
becomes final and is not subject to revision on the same 
factual basis.  The determination on a claim by the RO of 
which the claimant is properly notified is final if an appeal 
is not perfected.  38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

When a claimant requests that a claim be reopened after a 
final denial, and submits evidence in support thereof, a 
determination as to whether this evidence is new and material 
must be made, and, if it is so found, the Secretary will 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. §  5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).   

In addition, during the pendency of this appeal, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998) which invalidated the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals' prior to March 1, 1999) (Court's) 
imposition of a third prong in the standard as to whether 
evidence is new and material, as set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).


New and material evidence means evidence not previously 
submitted which bears directly and substantially upon a 
specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board must perform a two-step analysis when an appellant 
seeks to reopen a claim based on additional evidence.  First, 
the Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In Hodge, as clarified in Elkin v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999), the two-
step process set out in Manio for reopening claims became a 
three-step process: the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156 (a); second, if new and material evidence 
has been presented, immediately upon reopening the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and, third, if 
the claim is well grounded, the Secretary may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In order for a claim to be well grounded, there must be 
competent (medical) evidence that the veteran currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  There must also be either lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for PTSD if the evidence 
establishes that PTSD was incurred in service or as the 
result of events experienced during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).   
Notwithstanding the lack of a diagnosis of PTSD during 
service, service connection may be granted if all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Analysis

New & Material Evidence

Since the final rating decision in November 1990, medical 
evidence has been received showing a diagnosis of combat 
related PTSD.  This evidence is both new, not having been 
previously submitted and not cumulative or redundant, and 
material, in that it bears directly and substantially upon 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In other words, it is both new and material and, 
accordingly, sufficient to reopen the claim.  

A Well Grounded Claim

The next question that must be addressed with whether the 
reopened claim is well grounded.  In Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court held that the appellant satisfied 
his initial burden of submitting a well-grounded PTSD claim 
because he had submitted medical evidence of a current 
disability; lay evidence (which is presumed to be credible 
for the purposes of establishing a well grounded claim) of 
in-service stressors, and medical evidence of a nexus between 
service and the PTSD.  In the veteran's case there is a 
diagnosis of PTSD, statements by the veteran that he was 
exposed to stressor in Vietnam, and a medical linking of PTSD 
to claimed in-service combat.   This evidence is sufficient 
to establish a well-grounded claim; thus, the reopened claim 
is well grounded.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  

The reopened claim for service connection for PTSD is well 
grounded.  

The benefits sought on appeal to this extent are granted.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  

The current record does not appear to contain the veteran's 
complete medical records regarding his psychiatric disorder.  
Additionally, 38 C.F.R. § 3.304(f) requires that even where 
there is a clear diagnosis of PTSD, such be supported by 
credible evidence of an in-service stressor.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The facts of the instant case raise a question as to whether 
the veteran engaged in combat.  His service personnel records 
do not reflect that he received any awards or decorations 
indicative of combat.  Service personnel records show that he 
served as a Short Wave Band Operator in Vietnam, from January 
1967 to September 1968.  These records also reflect that he 
was involved in Vietnam Counter Offensives and Tet Offensive.  

At his personal hearing in January 1999, he reported 
stressors that include his motor pool sergeant, whose name 
the veteran thought was Robert Smith, having bled to death 
after being ambushed; the deaths of two other "close 
friends" whose names he could not recall; seeing napalm 
dropped on people; seeing firefights; and an incident in 
which he "caught" a Vietnamese on fire spraying kerosene on 
the grass around the perimeter.  These claimed stressors are 
not documented in service medical or personnel records.  When 
asked if he had taken part in or witnessed firefights he 
replied that he called radio communications on a base that 
apparently was overrun.  He testified that he was sent to 
Vietnam during the Tet Offensive in 1968 but that to his 
knowledge he did not take part in any other offensives or 
counteroffensives.  He also stated that most of the time in 
Vietnam he was in the "boonies," isolated in a van with 
another person operating switchboards, radios and short-wave 
radios with combat going on around them.  The veteran also 
testified that the VA was to give him a battery of tests in 
April, the results of which might be helpful in assessing his 
claim.  

The Court has set forth the analytical framework for 
establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  There are two major 
components to this analysis: first, it must be established 
whether the evidence demonstrates that stressful events 
occurred and, second, it must be established whether the 
stressful events are sufficient to support a diagnosis of 
PTSD.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  

The Board notes that in Cohen, the Court noted that the VA 
had adopted a final rule in October 1996, effective November 
7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The governing regulation provides that 
if the Board or other adjudicators doubt whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed reject 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification.  See 38 C.F.R. § 
4.126 (1998).

Based on the above, the Board concludes that further 
development of he record is necessary, including in regard to 
the veteran's claimed stressful events.    

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems since 
service discharge.  The RO should obtain 
treatment records from all sources 
identified which are not already of 
record.  The veteran should provide any 
necessary written authorization for 
release of such records.  The RO should 
particularly ensure that all records of 
treatment from VA medical facilities are 
associated with the claims file, to 
include the reports of any recent 
psychological testing or evaluation.   

2.  The veteran should be asked to 
provide a complete list of all stressful 
events claimed to have caused PTSD.  In 
particular, the veteran should provide as 
much detailed information as possible 
regarding the dates, places, names and 
units of those involved, and detailed 
descriptions of events.  He should also 
be asked to state whether he participated 
in the events, whether he witnessed them 
or whether was told of them.  He is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  He should be advised of the 
probative value of any lay statements 
from comrades who could corroborate the 
events.  

3.  The RO should send a copy of the 
veteran's DD Form 214, his service 
personnel records, his stressor statement 
received in December 1997 and any 
additional details supplied by the 
veteran pursuant to this remand, and a 
copy of this remand, to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150.  
They should be requested to provide any 
information which might corroborate any 
of the veteran's alleged stressors.  

4.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran "engaged in combat 
with the enemy."  If it is concluded 
that the veteran did not engage in combat 
with the enemy, the RO should determine 
whether there is credible supporting 
evidence from any source (apart from the 
appellant's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of the events 
claimed as stressors.  In addressing this 
matter, the RO should also address 
credibility issues, if any, raised by the 
record.  If the RO determines that there 
is no corroborated event claimed as a 
stressor, no further action is required 
as to the claim for service connection 
for PTSD.  

5.  If the RO determines that there is 
credible evidence from any source 
sufficiently corroborating an event 
claimed as a stressor, the veteran should 
be afforded an examination by a VA 
psychiatrist to determine whether the 
veteran has PTSD and whether any PTSD, if 
found, is related to a stressor in active 
service.  The examiner should utilize the 
diagnostic criteria of DSM-IV.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All special studies or 
tests, including psychological testing 
and evaluations, deemed necessary by the 
examiner, are to be accomplished. The 
claims folder must be reviewed by the 
examiner in conjunction with his 
examination.  The RO must expressly 
identify the stressor or stressor events 
it has determined have been verified.  
The examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have PTSD?

(b) If a diagnosis of PTSD is 
appropriate, what are the specific 
"stressor(s)" that caused the disorder, 
and comment upon the link between such 
stressor(s) and current symptoms.  For 
purposes of formulating an opinion as to 
whether PTSD is causally related to 
service, the examiner may only consider 
the stressor(s) that the RO had conceded 
to have been verified by credible 
evidence from any source.

(c) The examiner should comment 
explicitly as to whether any event(s) 
claimed by the veteran and conceded by 
the RO as stressor(s) are of the quality 
required to produce PTSD.  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
stressors and the current symptoms, if 
any.

6. The RO should review the medical 
report to determine whether it responds 
to the questions posed above.  If not, 
the report should be returned as 
inadequate for rating purposes. 38 C.F.R. 
§ 4.2 (1997).

7.  Thereafter, the RO should re-
adjudicate the claim of entitlement to 
service connection for PTSD based on the 
entire evidentiary record and with 
consideration of Cohen, supra.  If the 
claim remains denied, or if there are 
additional issues for which a notice of 
disagreement has been filed, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites the 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

